           Case 2:20-cv-00071-APG-DJA Document 1 Filed 01/10/20 Page 1 of 5


     ROBERT K. PHILLIPS, ESQ.
1    Nevada Bar No. 11441
     MEGAN WESSEL, ESQ.
2    Nevada Bar No. 14131
3    LATISHA ROBINSON, ESQ
     Nevada Bar No. 15314
4    PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
5    Las Vegas, Nevada 89101
     (702) 938-1510
6
     (702) 938-1511 (Fax)
7    rphillips@psalaw.net
     mwessel@psalaw.net
8    lrobinson@psalaw.net

9    Attorneys for Defendant
     Wal-Mart, Inc.
10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA
13    NICOLE G. GARDNER,                                     Case No.:
14                            Plaintiff,                     [District Court, Clark County Case No.: A-19-
      v.
15                                                           803554-C, Dept. No.: XXIX]
      WAL-MART, INC., a foreign limited-liability
16    company, doing business as WAL-MART                    DEFENDANT WAL-MART, INC.’S
      STORE #2884; DOES I through 20, inclusive,             PETITION FOR REMOVAL OF CIVIL
17    and ROE BUSINESS ENTITIES 1 through 20,                ACTION
      inclusive,
18
                                                             [JURY DEMAND]
                              Defendants.
19

20
               COMES NOW, Petitioner WAL-MART, INC. doing business as WAL-MART STORE #2884
21
     (hereinafter “Petitioner” or “Walmart”), by and through its counsel of record, the law offices of
22
     PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits the following memorandum in
23
     support of its Petition for Removal of Jurisdiction to Federal Court:
24
                                                        I.
25
               Petitioner WAL-MART, INC. is currently the only true named Defendant in the above-captioned
26
     action.
27
     ...
28


                                                       -1-
           Case 2:20-cv-00071-APG-DJA Document 1 Filed 01/10/20 Page 2 of 5



1                                                        II.

2           The above-entitled action was commenced by Plaintiff NICOLE G. GARDNER (hereinafter

3    “Plaintiff”) on October 14, 2019 in the Eighth Judicial District in and for Clark County, District of

4    Nevada. This case is currently pending in that court. Plaintiff served her Summons on Petitioner on

5    December 6, 2019. True and correct copies of Plaintiff’s operative Complaint and Summons are

6    attached hereto as Exhibits “A” and “B,” respectively. After Petitioner filed a timely Answer, Plaintiff

7    served a Petition for Exemption from Arbitration on January 6, 2020. A true and correct copy of

8    Plaintiff’s Petition for Exemption from Arbitration (hereinafter “Petition for Exemption”) is attached

9    hereto as Exhibit “C.”

10          Plaintiff’s January 6, 2020, Petition for Exemption is the “first paper” received by Petitioner

11   from which removability may clearly be ascertained as the amount in controversy in this action exceeds

12   $75,000.00. In this Petition for Exemption, Plaintiff claims she slipped and fell at Walmart Store No.

13   2884 on October 27, 2017. See Exh. C at 2:3-6. Plaintiff now estimates that her past medical specials

14   to date total $63,670.66. Id. at 3:23. Plaintiff also indicates not only has she experienced pain in her

15   daily grooming activities, she was impacted economically and financially in her daycare business, which

16   required her to hire a substitute daycare provider to carry out the tasks of her business. Id. at 3:9-12.

17          Based on her past medical specials coupled with the alleged pain and suffering, loss of income,

18   and extra personnel Plaintiff alleges she was forced to hire due to her incident, Plaintiff’s damages

19   clearly exceed the $75,000.00 federal threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s

20   $75,000 amount in controversy requirement is met and as a year has not yet passed since Plaintiff filed

21   her Complaint on October 14, 2019, this Petition is timely.

22                                                       III.

23          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).

24                                                       IV.

25          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and

26   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).

27   ...

28   ...


                                                      -2-
          Case 2:20-cv-00071-APG-DJA Document 1 Filed 01/10/20 Page 3 of 5



1                                                         V.

2           Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this

3    action was commenced, a citizen of the State of Nevada.

4                                                        VI.

5           Petitioner Walmart is, and was at the time this action was commenced, a Delaware corporation

6    with its principal place of business in the State of Arkansas. As such, Petitioner Walmart is a citizen of

7    the State of Delaware and citizen of the State of Arkansas.

8                                                        VII.

9           The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred

10   after slipping and falling at Walmart Store No. 2884 located at 8060 West Tropical Parkway, Las Vegas,

11   Nevada (Clark County).

12                                                      VIII.

13          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-

14   entitled action to the United States District Court, District of Nevada, together with a copy of the

15   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s

16   office for the Eighth Judicial District Court in and for Clark County, Nevada.

17                                                       IX.

18          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled

19   action are filed herewith.

20                                                        X.

21          This Petition is filed with the Court within thirty (30) days after Petitioner was served with

22   Plaintiff’s Petition for Exemption which was the “first paper” that put Petitioner on notice that Plaintiff’s

23   claimed damages clearly exceed the $75,000 federal diversity jurisdiction threshold. (Exh. C. at 3:9-12,

24   and 3:23.) Given the amount of her past medical specials ($63,670.66), her claim for pain and suffering,

25   the fact that the Plaintiff is still experiencing pain (anticipation of future treatment), and the fact that

26   she had to hire a substitute daycare provider to carry out the tasks of her business, Plaintiff’s damages

27   will clearly total over $75,000. Therefore, Plaintiff’s anticipated damages meets 28 U.S.C. §1332(b)’s

28   amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus


                                                      -3-
          Case 2:20-cv-00071-APG-DJA Document 1 Filed 01/10/20 Page 4 of 5



1    Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying, in

2    part, on estimated future medical expenses to determine that the amount in controversy exceeded the

3    jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)

4    (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where

5    plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital

6    stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI

7    USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s

8    wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive

9    damages combined with a claim for attorney fees in her Complaint).

10          As such, it is wholly reasonable that these cumulative claims for damages and diversity of the

11   parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.

12                                                 PRAYER

13          WHEREFORE, Petitioner prays that the above-entitled action be removed from the Eighth

14   Judicial District Court in and for Clark County, Nevada, to this Court.

15
                           DATED this 10th day of January, 2020.
16

17                                                PHILLIPS, SPALLAS & ANGSTADT LLC
18

19                                                /s/ Megan E. Wessel
20
                                                  ROBERT K. PHILLIPS, ESQ.
21                                                Nevada Bar No. 11441
                                                  MEGAN WESSEL, ESQ.
22                                                Nevada Bar No. 14131
                                                  LATISHA ROBNSON, ESQ.
23                                                Nevada Bar No. 15314
24                                                504 South Ninth Street
                                                  Las Vegas, Nevada 89101
25
                                                  Attorneys for Defendant
26                                                Wal-Mart, Inc.
27

28


                                                    -4-
          Case 2:20-cv-00071-APG-DJA Document 1 Filed 01/10/20 Page 5 of 5


                                       CERTIFICATE OF SERVICE
1

2           I hereby certify that on the 10th day of January, 2020, I served a true and correct copy of the

3    foregoing, DEFENDANT WAL-MART, INC.’S PETITION FOR REMOVAL OF CIVIL

4    ACTION, as follows:

5              By facsimile addressed to the following counsel of record, at the address listed below:

6              By placing same to be deposited for mailing in the United States Mail, in a sealed envelope

7    upon which first class postage was prepaid in Las Vegas, Nevada;

8              By Hand Delivery (ROC); and/or

9              By Electronic Filing/Service Notification to:

10

11              ATTORNEY OF RECORD                           PHONE/FAX                   PARTY
        LINDA K. CULLEN, ESQ.                            Phone 702-228-2600              Plaintiff
12      Nevada Bar No. 12364                             Fax 702-228-2333
        PAUL R. M. CULLEN, ESQ.
13      Nevada Bar No. 12355
        BERTOLDO BAKER CARTER & SMITH
14      704 W. Sahara Avenue
        Las Vegas, NV 89117
15

16                                         /s/ Clarissa Reyes
                        ____        _____ _________________________________
17                      An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC

18

19

20

21

22

23

24

25

26
27

28


                                                   -5-
